DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a positioning unit that positions the counterweight…” in claim 6 (see line 3).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 lines 4-5 recite “in a direction separated from the pivot center than an end portion of the swiveling body,” which does not make sense.  Does this mean the counterweight protrudes rearwards further than the swiveling body, or that the counterweight and swiveling body protrude in different directions?
Claim 5 lines 7-8 recite “in the direction separated from the pivot center than the end portion of the swiveling body,” which does not make sense.  Does this mean the counterweight doesn’t protrude rearwards further than the swiveling body, or that the counterweight and swiveling body don’t protrude in different directions?
Claim 5 is treated as best understood below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2016/0185576 (hereinafter “Bitz”).
Regarding claim 1 Bitz discloses a crane comprising: 
a base (14); and 
a swiveling body (18) that is provided above the base (14) so as to swivel about a pivot center (16), and includes a boom (inherent in a mobile crane) and a counterweight attaching unit (22), wherein 
the counterweight attaching unit (22) includes a plurality of attaching positions (see figure 1a verses figure 2a), and is configured to selectively attach and detach a counterweight (12) to and from any attaching position among the plurality of attaching positions (figs. 1a/2a), and 

Regarding claim 2 Bitz discloses the above crane and further discloses wherein the counterweight attaching unit (22) extends in a predetermined direction (left in figures) with respect to the pivot center (16), the plurality of attaching positions (figs. 1a/2a) is positions different from each other in the predetermined direction (left), and the predetermined direction (left) is a direction opposite to a direction in which the boom extends with respect to the pivot center (16) when the swiveling body (18) is viewed in plan view. 
Regarding claim 3 Bitz discloses the above crane and further discloses wherein the attaching position (fig. 2a) of which the distance is the longest among the plurality of attaching positions (figs. 1a/2a) is a position at which a moment of the counterweight (12) is maximized.
Regarding claim 4 Bitz discloses the above crane and further discloses wherein the attaching position (fig. 1a) of which the distance is the shortest among the plurality of attaching positions (figs. 1a/2a) is a position at which a radius of gyration of a rear end of the swiveling body (18) is minimized.
Regarding claim 5 Bitz discloses the above crane and further discloses wherein the attaching position (fig. 2a) of which the distance is the longest among the plurality of attaching positions (figs. 1a/2a) is a position at which the counterweight (12) protrudes in a direction [further] from the pivot center (16) than an end portion of the swiveling body (18), and the attaching position of which the distance is the shortest (fig. 1a) among the plurality of attaching positions (figs. 1a/2a) is a position at which the 
Regarding claim 6 Bitz discloses the above crane and further discloses wherein the base (14) includes a positioning unit (32) that positions the counterweight (12) before attached to the counterweight attaching unit (22) at a position of the counterweight attaching unit (22) facing any attaching position.
Regarding claim 7 Bitz discloses the above crane and further discloses wherein the positioning unit (32) includes a plurality of positioning members (see paragraph 31) arranged in a front- rear direction of the base (14), and the positioning member (32) on a rear side is inserted in a space (30) provided in the counterweight (12) when the counterweight is attached to the positioning member (32) on a front side.  (See figure 5.)
Regarding claim 8 Bitz discloses the above crane and further discloses further comprising: a guide mechanism (bottom of 12) that slidably guides the positioning unit (32) in the front-rear direction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such references show various forms of apparatus which comprise at least one similar feature to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830. The examiner can normally be reached M-F 7:30-4:30 Pacific Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/N.L.A/           Examiner, Art Unit 3654                            

/SANG K KIM/           Primary Examiner, Art Unit 3654